Citation Nr: 0016383	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, claimed to have resulted from 
VA medical care.  



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1942 
to April 1946.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1999 rating decision 
in which the RO denied the appellant's claim.  The appellant 
filed an NOD that same month, and the RO issued an SOC in 
February 2000.  The appellant filed a substantive appeal in 
April 2000.  

By way of history, the Board notes that the issue of 
entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, had originally been certified 
to the Board from a September 1999 determination by a 
Decision Review Officer at the RO, which denied the veteran's 
claim.  The decision was issued in the September 1999 
supplemental statement of the case (SSOC).  In a December 
1999 Board decision (during which service connection for 
cause of the veteran's death was denied), the claim was 
remanded to the RO following a determination that there had 
not been a previous RO decision on the section 1151 issue 
prior to the September 1999 SSOC; thus, that document 
constituted the first decision, and the first notice thereof, 
received by the appellant.  The appellant filed an NOD that 
same month, September 1999, but had not been issued an SOC, 
or perfected her appeal with submission of a substantive 
appeal.  


FINDINGS OF FACT

1. The veteran died in a VA medical facility in July 1997, at 
which time he was service connected for a duodenal ulcer, 
rated as 10 percent disabling from March 1955.  He was 74 
years of age.

2. The Certificate of the Death reflects that the immediate 
cause of the veteran's death was renal cancer, and that a 
cerebral vascular accident was another significant 
condition which contributed to his death, but did not 
result in the underlying cause.  

3. The medical evidence does not reflect that the veteran's 
duodenal ulcer was cancerous or that it contributed in any 
way to his renal cancer, nor is there medical evidence 
indicating that the veteran's death was caused by any 
negligent or accidental delay in diagnosing a disease 
which caused his death.  

4. The claim for dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death is not plausible under the law, as there 
is no competent evidence that the veteran's death resulted 
from VA hospitalization, or VA medical or surgical 
treatment.  


CONCLUSION OF LAW

The appellant's claim for entitlement to dependency and 
indemnity compensation, under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record discloses that the veteran died at the 
VA Medical Center (VAMC) in Wilkes-Barre in July 1997.  His 
Certificate of Death indicates that the immediate cause of 
death was renal cancer.  Cerebral vascular accident is listed 
as another significant condition contributing to death, but 
not resulting in the underlying cause.  At the time of his 
death, the veteran was 74 years of age.  The Board also notes 
that, at the time of his death, the veteran was service 
connected for the residuals of a duodenal ulcer, rated as 10 
percent disabling from March 1955.  

As correctly set forth by the RO, the veteran's service 
medical records do not reflect any findings or diagnosis 
referable to renal cancer or an other renal disorder, or for 
cerebral vascular insufficiency.  A Report of Physical 
Examination (WD AGO Form 63), dated in February 1946, 
reflected the veteran's body systems, including his 
genitourinary organs, to be normal.  No physical defects were 
reported.  

Thereafter, in November 1946, following his release from 
service, the veteran was diagnosed with hypertrophied 
gastritis pylorus, with an active duodenal crater and 
associated duodenitis.  Treatment records from Mercy 
Hospital, dated in November 1946 and December 1946, noted 
that the veteran had his first attack of abdominal pain one 
month after discharge from service.  Subsequent Mercy 
Hospital treatment records, dated from January 1951 to July 
1951, noted continued treatment for epigastric pain and 
findings of a duodenal ulcer.  

In July 1952, the RO received a discharge summary from the VA 
medical facility in Wilkes-Barre, dated from May to June 
1952.  The examiner's findings included psychophysiological 
gastrointestinal reaction, moderate, treated, improved; and 
duodenal ulcer, active, mild.  In addition, on VA 
examinations in December 1954 and December 1956, the veteran 
was diagnosed with residuals of a chronic duodenal ulcer.  

In August 1997, the month following the death of the veteran, 
the appellant submitted a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation) to the RO.  Along with 
her application she submitted additional documents, to 
include a Certificate of Service and a Statement of Service, 
which noted the veteran's various active duty for training 
periods while a reservist from March 1958 to August 1974.  

In an August 1997 rating action, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appellant filed an NOD in October 1997, 
and reported that she had been told by doctors at the VA 
Medical Center (VAMC) Wilkes-Barre that the veteran had had a 
large, cancerous, open sore in his stomach.  She expressed 
the belief that the veteran's "stomach cancer" was related 
to his service-connected duodenal ulcer.  

In October 1997, the RO received VAMC Wilkes-Barre medical 
records, dated in June and July 1997.  In particular, these 
records revealed that the veteran had suffered a 
cerebrovascular accident in November 1996 which had left him 
with dementia and left-sided hemiparesis.  Treatment records 
at the VAMC Wilkes-Barre in June 1997 noted the veteran's 
treatment for a duodenal ulcer and esophagitis, and in July 
1997 a CT (computed tomography) scan of his abdomen revealed 
a large left renal mass consistent with a necrotizing tumor.  

In November 1997, the RO received a VAMC Wilkes-Barre 
treatment record, along with Social Work Service notes, dated 
from February 1997 to May 1997.  In pertinent part, the 
February 1997 medical record noted the veteran's complaints 
of back pain, which made it difficult for him to sleep, and 
that he had lost 40 pounds since his November 1996 
cerebrovascular accident.  

In December 1997, the appellant submitted a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) to the RO, dated that same 
month, in which she, in relevant part, perfected her appeal 
as to service connection for the cause of the veteran's 
death.  In addition, she reported that, during the veteran's 
stay at the VAMC in Wilkes-Barre and the VAMC in Coatesville, 
the medical staff had asked her whether the veteran was 
suffering from cancer, because he exhibited symptoms of the 
disease, particularly his drop in weight and blood in his 
stool and urine.

In January 1998, the RO received a VAMC Coatesville discharge 
summary, dated from February 1997 to May 1997.  The discharge 
summary noted that the veteran had been brought to the 
facility because he could no longer be cared for at home due 
to his left hemiplegia, incontinence, and inability to 
perform activities of daily living (ADL) secondary to his 
cerebrovascular accident sustained in November 1996.  The 
discharge diagnosis was Axis I:  Depression; Axis II:  No 
diagnosis; Axis III:  Left hemiplegia secondary to right 
cerebrovascular accident in November 1996, dysphagia 
secondary to cerebrovascular accident, incontinence of bowel 
and bladder secondary to cerebrovascular accident, chronic 
peptic ulcer disease (service connected at 10 percent), 
benign prostatic hypertrophy, neurogenic bladder secondary to 
cerebrovascular accident, hypertension, degenerative joint 
disease of the knees, and a resolved urinary tract infection. 

That same month, January 1998, the RO received additional 
VAMC Coatesville medical records, associated with the 
veteran's hospital admission from February 1997 to May 1997.  
In particular, the veteran was noted to suffer from 
depression, to be on a pureed diet with thickened liquids, 
and to have undergone recreational therapy.  Treatment notes 
in April 1997 revealed the veteran's problems with chronic 
hematuria and blood clots in his bladder.  The veteran was 
subsequently transferred to the Northeast Veterans Center, in 
Scranton.

In May 1998, the RO received VAMC Wilkes-Barre medical 
records, some duplicative, dated from February 1997 to July 
1997.  These records noted the veteran's admission from the 
Northeast Veterans Center following a diagnosis of 
gastrointestinal bleeding along with melena/hematuria.  The 
veteran was subsequently transferred to the VAMC Wilkes-Barre 
nursing home.  In particular, an upper gastrointestinal 
endoscopy report, dated in June 1997, noted multiple erosions 
with superficial ulcerations at the distal esophagus.  The 
veteran's stomach was noted to evidence patchy erythema, with 
a deformed duodenal bulb, and no active bleeding.  The 
report's diagnoses were duodenal ulcer and esophagitis.  In 
addition, an echogram report, also dated in June 1997, 
revealed a large mass in the area of the left kidney.  The 
report noted that the structure was probably a tumoral mass 
with necrosis.  A subsequent CT scan of the abdomen revealed 
a large mass in the left abdomen, most likely due to 
malignancy, possibly related to the left kidney. 

Also in May 1998, the RO received a Mercy Hospital discharge 
summary and treatment records, dated in June 1997.  These 
reflected the veteran's treatment for right-side weakness and 
seizure activity, as well as acidosis.  

In June 1998, the RO received a statement from Peter Decker, 
M.D., dated in May 1998.  Dr. Decker reported that he had 
treated the veteran from 1989 to 1996, for hypertension, and 
that the veteran had also suffered a cerebrovascular 
accident.  In addition, Dr. Decker noted that the veteran had 
a gastric ulcer history, and that "this actually aggravated 
his current condition near the time of his demise as well."  
Furthermore, Dr. Decker reported that the veteran's gastric 
ulcer had been present for many years, according to the 
veteran's family, and it was "certainly likely that this was 
a co-morbid condition in [the veteran's] death."  

In October 1998, the RO sent a letter to Dr. Decker asking 
for a clarification of his statement, and requested that he 
explain in what way the veteran's ulcer disease might have 
accelerated the process of his renal cancer.  Dr. Decker was 
asked to provide a report of his findings and diagnoses.  The 
RO also contacted the appellant and asked for the names of 
medical personnel at the VAMC Wilkes-Barre whom she had 
described as having told her that the veteran had a cancerous 
open sore in his stomach.  

That same month, October 1998, the RO received a statement 
from the appellant, in which she reported that, on or about 
June 17, 1997, the veteran had undergone a "scope," to 
visualize his stomach and esophagus.  She noted that three 
doctors, whose names she could not recall, had come to the 
veteran's hospital room, and notified her that there was an 
"open sore internally from the stomach to the esophagus, and 
that it was cancer[ous]."  The appellant also stated that 
the veteran had been treated by Dr. Decker, but she was not 
aware of his treatment records having been considered in her 
claim.  

In December 1998, the RO sent a letter to the appellant, 
notifying her that, to date, Dr. Decker had not responded to 
its October 1998 request for records.  The letter noted that 
the appellant could assist in the effort to obtain the 
records by contacting the physician directly.  That same 
month, December 1998, the appellant sent a duplicate copy of 
Dr. Decker's May 1998 statement, which had already been 
received by the RO.  

In April 2000, the appellant submitted a VA Form 9 to the RO, 
in which she reiterated that a three-month delay (March 1997 
to June 1997) in conducting tests, which ultimately 
determined that the veteran suffered from kidney cancer, had, 
in her opinion, materially contributed to the veteran's 
death.  



II.  Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. See 38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto. With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized. 38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith. In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable. 38 C.F.R. § 3.358(c)(1), 
(2).


The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed her claim for benefits under section 1151 
in December 1997.  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim must 
be decided under the current, post-October 1, 1997, version 
of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 1998).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  In this instance, the first requirement of 
well-groundedness, evidence of a current disability, is met 
(the current disability being the veteran's death).  

In reviewing the evidence of record, we are cognizant of the 
appellant's specific contention that a three-month delay in 
administering tests, to determine why the veteran had blood 
clots in his bladder, materially contributed to his death.  
We note that VAMC Coatesville medical records, dated in April 
1997, reflect the veteran suffered from blood clots in his 
bladder.  In June 1997, the VAMC Wilkes-Barre conducted an 
echogram of the veteran's abdomen, which revealed a large 
mass in the area of the left kidney.  A subsequent CT scan of 
the abdomen in July 1997, revealed a large mass in the left 
side.  

In this instance, the Board finds no medical opinion of 
record reporting that VA care caused the veteran's death.  
Furthermore, no medical evidence has been submitted which 
would reflect that, carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing hospital care and/or 
medical treatment resulted in the veteran's death.  We 
recognize that, as discussed above, VA fault or an event not 
reasonably foreseeable is required in order for a claim to be 
granted under the law applicable to this appeal.  A claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 must, in 
any event, be supported by medical evidence that the 
veteran's death resulted from VA hospitalization or medical 
or surgical treatment.  In this instance, as noted above, the 
appellant has not presented nexus evidence establishing that 
the veteran's death was due to VA fault, or even that it was 
due to VA medical care without regard to fault.  

The veteran's private physician, Dr. Decker, provided a 
statement for the appellant indicating that the veteran's 
"gastric ulcer" (actually, the veteran was service 
connected for the residuals of a duodenal ulcer) may have 
aggravated his condition near the time of his death, and was 
likely to have been a "co-morbid condition" in his death.  
We note that, while Dr. Decker's statement may be relevant in 
a claim for service connection for the cause of the veteran's 
death (see our December 1999 decision as to that issue), it 
did not implicate VA medical care in the cause of death.  
Moreover, even if Dr. Decker had purported to identify VA 
fault or an accident as having been involved in the veteran's 
death, his statement clearly lacks "clinical data or other 
rationale to support his opinion."  See Bloom v. West, 12 
Vet.App. 185, 187 (1999).  In addition, to whatever extent 
his statement is predicated upon a history related by the 
claimant, it can be no better than the facts related to him 
by the claimant.  See Elkins v. Brown, 5 Vet.App. 474, 478 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).

The RO requested that Dr. Decker further clarify his 
statement, but he failed to respond to that request.  We note 
that Dr. Decker indicated that he had "followed" the 
veteran for hypertension, and apparently also treated him for 
a "somewhat large" cerebral vascular accident, but did not 
report following him for a duodenal ulcer; the latter 
disorder was discussed on the basis of history related by the 
veteran's family.  The Court has clearly held that an 
appellant cannot transform bare transcriptions of lay 
history, unenhanced by any medical comment, into competent 
medical evidence for the purposes of supporting a well-
grounded claim.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  In any event, as noted above, nothing in the 
statement of Dr. Decker expresses an opinion as to the 
propriety of VA medical care in this case.

We note that we have reviewed the appellant's numerous 
statements and contentions with respect to the veteran's 
medical history and condition.  While the Board does not 
doubt the sincerity of the appellant's contention that 
improper care by the VA contributed to the veteran's death, 
her statements to that effect, without the support of 
competent medical evidence in the record, do not make it so.  
The reason for this is that she does not meet the burden of 
presenting evidence of a well-grounded claim under section 
1151 merely by presenting her own assertions, however 
strongly they may be felt because, as a lay person, she is 
not competent to offer medical opinions.  See Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


Therefore, as sympathetic as we are with the appellant's loss 
of her husband, the Board holds, based upon the evidence in 
this case, that the veteran's death, for which benefits are 
claimed by the appellant under 38 U.S.C.A. § 1151, has not 
been shown, by competent evidence, to have resulted from VA 
hospitalization or medical or surgical treatment.  
Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.


ORDER

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

